        Case 1:17-cv-04394-DLC Document 56-5 Filed 03/19/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  LG CAPITAL FUNDING, LLC
                                                                            17-cv-4394 (DLC)
                                         Plaintiff,       Civil Action No.: 1:16-cv-04394(DAB)
                    v.
                                                                      [PROPOSED]
  WINDSTREAM TECHNOLOGIES, INC.                                   JUDGMENT AND ORDER

                                         Defendant.



       This matter having been commenced on August 25, 2016 by filing of a Summons and

Complaint, the Court finds as follows:

       1.!       Defendant was served on August 30, 2016, and its Answer to the Complaint was

due on September 20, 2016. Dkt. 5.

       2.!       Defendant failed to Answer, and Plaintiff moved for default judgment on March

13, 2017. Dkt. 8.

       3.!       On March 17, 2017, Defendant appeared by counsel, Dkt. 11, and sought to vacate

the clerk’s default and dismiss the matter.

       4.!       Following a conference before the Hon. Magistrate Vera M. Scanlon, the parties

agreed that: (i) the clerk’s default certificate and Plaintiff’s motion for default judgment would be

withdraw; (ii) the matter would be transferred to the Southern District Court of New York; and

(iii) Defendant would waive all jurisdictional defenses upon said transfer. Dkt. 14.

       5.!       The matter was transferred, and Defendant Answered the Complaint on June 12,

2017. Dkt. 21.




                                                      1
           Case 1:17-cv-04394-DLC Document 56-5 Filed 03/19/20 Page 2 of 3



        6.!        A conference was held before the Hon. Deborah A. Batts on July 6, 2017, whereby

the parties agreed that: (i) Plaintiff would file an amended complaint; and (ii) Defendant would

move to dismiss if still deemed necessary.

        7.!        Plaintiff filed its First Amended Complaint on July 20, 2017, Dkt. 24.

        8.!        Defendant moved to dismiss on the basis of Fed. R. Civ. P. 12(b)(6) on August 16,

2017.

        9.!        On August 29, 2018, the Court denied Defendant’s motion and ordered Defendant

to answer the Amended Complaint by September 20, 2018. Dkt. 35.

        10.!       On September 11, 2018, Defendant’s counsel, Mr. Mark Basile, moved to withdraw

as counsel. Dkt. 36.

        11.!       On September 20, 2018, the Court granted Mr. Basile’s motion and ordered

Defendant’s new counsel to appear within 60 days. Dkt. 38.

        12.!       Having not appeared by counsel, the Court, on January 15, 2019, ordered

Defendant’s new counsel to appear within 30 days. Dkt. 40.

        13.!       On March 28, 2019, with Defendant’s counsel having not appeared, the Court

ordered Plaintiff either to: “(1) show cause, or (2) move for default judgment against Defendant.”

Dkt. 41.

        14.!       On April 3, 2019, the Clerk of this Court noted Defendant’s default.

        15.!       To date, Defendant has failed to answer, appear, or otherwise move.

        16.!       Defendant, a corporation, is not a minor, is not incompetent, and is not a member

of the military.




                                                    2
            Case 1:17-cv-04394-DLC Document 56-5 Filed 03/19/20 Page 3 of 3



       THEREFORE, it is ORDERED, ADJUDGED, and DECREED: That the Court enter

judgment against Defendant:
                                              $414,381.13
      i.!        For damages in the amount of $365,398.49;

     ii.!        For attorneys’ fees in the amount of $19,125.00; and,

    iii.!        For costs in the amount of $475.00.


DATED:           New York, New York
                 _____________, 2019

                                                             ENTER:




                                                             Hon. Deborah A. Batts
                                                             United States District Court



                                                         4/14/2020




                                                 3
